Title: To George Washington from Brigadier General William Maxwell, 20 April 1779
From: Maxwell, William
To: Washington, George



Sir
Elizth Town [N.J.] 20th April 1779

I am favoured with Your Excelleny of the 18th with papers Orders &ca and the Instructions in Your Letter I shall carefully note.
I inclose You a bundle of letters for Mr Rutherford one of which from his Brother I think worthey Your perusal. When You have looked over it; I shall be much obliged to You to put a Seal on it and Deliver it to General Sinclear. I am Your Excellencys Most Obedient Humble Servant
Wm Maxwell
